t c summary opinion united_states tax_court robin gail torassa and michael sintef petitioners v commissioner of internal revenue respondent docket no 21044-08s filed date robin gail torassa and michael sintef pro sese melissa c quale for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty in petitioners’ federal_income_tax respondent also determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty in petitioners’ federal_income_tax after concessions the issues for decision are whether petitioners are entitled to a casualty_loss deduction for taxable_year whether petitioners are entitled to carry over any unused portion of the casualty_loss deduction to taxable_year and whether petitioners are liable for an accuracy- related penalty under sec_6662 for and or background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california hereinafter the term petitioner refers solely to petitioner-wife before petitioner’s sister ulysses purchased property in marin county california the property consists of land and an apartment building with four units two on the upper level and two on the lower level on date ulysses transferred the property1 by grant deed to herself and petitioner as tenants in common on date the lower two units sustained flood damage petitioner lived in one of the two lower units on date the president of the united_states designated marin county a federally_declared_disaster area petitioners and ulysses agreed that ulysses would arrange for and coordinate the cleanup and repair of the property on date ulysses and petitioner applied for a disaster home loan with the u s small_business administration sba an sba employee examined the property assessed the damage and estimated the cost of repairs the sba provided a detailed 35-page report which contained the estimated cost of repairs the report concluded that petitioner and ulysses together were eligible for a loan of up to dollar_figure ulysses managed the repair of the property and provided information about the cost of repairs to the units ulysses claimed a casualty_loss on her tax_return the irs questioned the casualty_loss and ultimately ulysses and the ir sec_1the deed describes the transfer of four parcels of real_property including six numbered lots and two lots with only a legal description agreed that she was entitled to a casualty_loss of approximately dollar_figure on petitioners’ timely filed federal_income_tax return petitioners claimed a casualty_loss of dollar_figure petitioners also claimed a casualty_loss of dollar_figure on their federal_income_tax return purportedly as the unused portion of the casualty_loss from the return on date respondent issued to petitioners a notice_of_deficiency disallowing the casualty_loss deduction in full and determining a deficiency and an accuracy-related_penalty similarly on date respondent issued to petitioners a notice_of_deficiency disallowing the casualty_loss deduction in full and determining a deficiency and an accuracy-related_penalty petitioners filed a petition disputing respondent’s determinations for and i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace deputy v du pont u s 2a stipulation of settled issues was filed in docket no wherein the parties agreed that ulysses had established a casualty_loss of dollar_figure 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioners therefore bear the burden_of_proof see rule a ii casualty_loss a in general sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals a casualty_loss is allowable to a taxpayer for a loss of property not connected with a trade_or_business if the loss results from fire storm shipwreck or other_casualty sec_165 pursuant to sec_165 a net_casualty_loss is allowed only to the extent it exceeds percent of adjusted_gross_income in the case of property held for personal_use the deductible amount is governed by sec_1_165-7 income_tax regs which provides that the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved only the amount of the loss resulting from physical damage to property is deductible under sec_165 51_tc_543 affd 423_f2d_710 9th cir the method of valuation to be used in determining a casualty_loss is prescribed in sec_1_165-7 income_tax regs which provides as follows i in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty b petitioner’s basis in the property petitioner provided the grant deed in which ulysses transferred the property to herself and petitioner as tenants in common respondent does not dispute the nature of this ownership petitioner received a one-half undivided_interest in the property conveyed by the deed see rich v smith p cal ct app a deed conveying land to two grantees without designating the portions conveyed to each presumptively conveys to each an undivided one-half interest the deed conveys all of that certain real_property in four parcels petitioner therefore was granted a one-half interest in the land and buildings on the property described in the deed the grant deed does not list the value of the property ulysses transferred to herself and petitioner but the deed does list an amount of documentary transfer_tax paid on the value of the property of dollar_figure cal rev tax code sec a west provides that when the value of the property transferred exceeds dollar_figure a county may impose a tax of cents per dollar_figure on a deed for realty additionally the parties agreed that the transfer_tax rate was dollar_figure per dollar_figure of the value of the property transferred therefore the value of the property transferred shortly before the flood was dollar_figure and the value of petitioner’s undivided one-half interest was dollar_figure there is no evidence that any improvements were made to the building during the month between the transfer and the flood thus there are no adjustments to basis c amount of loss the parties agree that petitioners’ property was in a federally_declared_disaster area and that it sustained damage from the flood in date petitioners did not provide receipts for repairs made to their home and instead rely primarily on a disaster loan appraisal3 to substantiate the amount of the loss petitioner and ulysses jointly applied for a disaster loan in order to become eligible for a loan to make repairs to the two lower units of the complex one occupied by ulysses and one occupied by petitioners respondent presented ulysses as a witness at trial ulysses testified to her loss and her efforts to make repairs structurally the damaged apartments are 3in certain circumstances the internal_revenue_code and regulations permit a disaster loan appraisal to be considered for purposes of substantiating the amount of the loss sec_165 even though petitioner did not make an election under sec_165 the appraisal is probative virtually identical ulysses and petitioner were eligible for a dollar_figure loan to make repairs dollar_figure was allocated to real_property and dollar_figure was allocated to personal_property petitioner’s one-half ownership of the two damaged apartments qualified her for eligibility for at least one-half of the loan as it relates to real_property dollar_figure or dollar_figure presumably petitioner would also be entitled to some portion of the funds allocated to personal_property damage d estimated loss sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible loss but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible loss bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir see also johnson v commissioner tcmemo_1981_55 however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis for an estimate any allowance would amount to unguided largesse 245_f2d_559 5th cir respondent agreed that the other joint tenant was entitled to claim a casualty_loss of dollar_figure which reflects ulysses’ ownership of the damaged property located at the address of the property ulysses owns with petitioner as outlined above petitioner’s basis in the property is dollar_figure according to the disaster loan appraisal wherein a federal employee from the sba estimated the damage and cost of repairs of the entire property petitioner would have been eligible for an undivided one-half of the dollar_figure loan to make repairs to one of the lower level units the lower level units were structurally similar and the estimated cost to repair each apartment was dollar_figure there is no evidence that either unit required more repairs than the other bearing heavily against petitioners whose inexactitude is of their own making and considering the estimates of repair by the sba we conclude that petitioners sustained a casualty_loss in of dollar_figure 4see supra note iii net_operating_loss a deduction for a casualty_loss allowable under sec_165 shall be treated as attributable to the taxpayer’s trade_or_business see sec_172 generally before a net_operating_loss nol may be carried forward it must be carried back carryback rule see sec_172 sec_1 b and income_tax regs in the case of a casualty_loss the carryback period i sec_3 years sec_172 on a timely filed return a taxpayer may elect to waive application of the carryback rule and instead carry the loss forward see sec_172 see also sec_301_9100-12t temporary proced admin regs fed reg date redesignating section d temporary income_tax regs fed reg date however it appears that petitioners failed to make an election to waive the carryback and therefore must carry back any unused casualty_loss it appears from our conclusions herein that the loss was fully absorbed in even if the loss was not fully absorbed in petitioners must establish that the loss was not absorbed by their gross_income in the prior years in order to carry any loss forward to see sec_172 25_tc_1100 revd in part and remanded on other grounds 259_f2d_300 5th cir sec_1_172-4 and income_tax regs the record does not contain information about petitioners’ previous returns accordingly we sustain respondent’s determination with respect to petitioner’s nol_carryover for iv accuracy-related_penalty sec_6662 and b and imposes a penalty equal to percent of any underpayment_of_tax that is attributable to negligence or a disregard of rules or regulations or to a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 although the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden of proving reasonable_cause under sec_6664 116_tc_438 respondent has met his burden of production by showing that petitioners did not provide documentation substantiating the amount of their disaster_loss the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 tax preparation software is only as good as the information one inputs into it 114_tc_259 reliance on a preparer or software is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_ we reject petitioners’ claimed reliance on tax preparation software since a cursory review would show petitioners’ attempt to deduct the entire amount of the casualty_loss in each of the years and thus petitioners’ reliance on the software was not reasonable for also on the basis of our findings petitioners claimed deductions for amounts substantially greater than they were entitled to in we conclude that petitioners neither acted with reasonable_cause nor established their good_faith reliance on the tax preparation software petitioners do not qualify for the reasonable_cause exception of sec_6664 therefore we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for we also sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty to the extent there remains a deficiency for to reflect the foregoing decision will be entered under rule
